Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
1. 	Applicant’s provisional application 62/444,029 does not have support for the claimed limitation and Fig.5 of the non-provisional Application. For the above reasons Applicant is not getting priority for the provisional application 62/444,029.     

Response to Arguments
1.	Applicant's arguments filed in the amendment filed on 12/22/2021 have been fully considered but they are not persuasive. The reason set forth below.

REMARKS
1.   	On pages 6-7 of the remark Applicant argued prior art Fu fails to teach the claimed limitation  “a first WTRU determining whether to accept a connection request from a second WTRU based on at least a priority associated with a radio link interface” and further argued that prior art teaches “the eNB will accept the request for setting up the bearer for the UE” or that “the eNB will reject the request for setting up the bearer for the UE”   
 	
 	In response:
 	The examiner respectfully disagrees. First examiner notes here that Applicant improperly read the prior art that the allocating device is the eNB. Prior art Fu at [0023]-[0024] discloses an allocating device receiving request from a UE for allocating resource. The the allocating device can be located in the relay UE means the allocating device is the relay station (=first WTRU).  Prior art Cheng at Fig.2:115-b; [0101]; [0111] discloses a relay UE corresponding to the first WTRU. [0090] discloses responding device could be a relay station (=a first WTRU or allocating device).
 	For the above reason examiner maintains the rejection.

Claim Rejections - 35 USC § 103
1. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



3.	Claim(s) 1-7, 9, 11-17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S  Publication 2018/0234524 (Provisional application 62/457,783) to Cheng et al. (hereinafter Cheng) in view of U.S  Publication 2019/0141764 to Fu et al. (hereinafter Fu)

 	As to claims 1 and 11, Cheng discloses a method implemented in a first wireless transmit receive unit (WTRU), the method comprising: 
 	receiving, from a network entity, configuration information associated with a radio link interface between the first WITRU and a second WTRU, the configuration information indicating a bit rate at which the first WTRU is allowed to communicate with the second WTRU via the radio link interface and a priority associated with the radio link interface (Cheng; Provisional application [0023]; [0067] discloses a UE 115 (i.e relay UE) receiving information that indicates QoS parameters associated with a radio link (i.e PC5) or bearer between remote UE and relay UE. [0101]; [0111]; [0094] discloses QoS parameters are bearer priority level and bit rate);
 	Cheng discloses of communication between remote UE and relay UE. But Chen fails to disclose a relay UE  receiving a request from a remote UE for a connection and determine whether accept the connection based on the bit rate and priority level. However, Fu discloses
  		receiving, from the second WTRU, a request for a connection to the first WTRU via the radio link interface (Fu; [0017] discloses the remote UE receiving PC5 AgMBR (=bit rate) from the base station. [0023] discloses an allocating device receiving a request from a UE for allocating resources on the PC5 interfcace );  
    	determining, based on at least the bit rate and the priority indicated by the configuration information, whether to accept the request from the second WTRU for the connection (Fu; [0024]-[0025]; [0058]; [0063]-[0064]; [0067] discloses relay UE allocates resources on the PC5 interface based on the bit rate. [0056] discloses PC5 interface is associated with low priority level is accepted) 

 	It is obvious for a person of ordinary skilled in the art to combine the teachings before the effective filing date of the invention. One would be motivated to combine the teachings so that relay UE can make a decision based on resource availability and thus use the limited resources in an effective way.

 	As to claims 2 and 12, the rejection of claim 1 as listed above is incorporated herein. In addition Cheng-Fu discloses wherein the determining of whether to accept the request from the second WTRU comprises comparing the priority indicated by the configuration information with respective priorities associated with one or more other connections between the first WTRU and one or more other WTRUs (Cheng; Provisional application; [0064] discloses the relay UE may support relay links with multiple remote UEs and [0065] discloses each bearer have an an associated QoS parameter).

 	As to claims 3 and 13, the rejection of claim 1 as listed above is incorporated herein. In addition Cheng-Fu discloses further comprising receiving an authorization message from the network entity, wherein the authorization message indicates that the first WTRU is to act as a relay WTRU (Cheng; [0076]; [0090])

 	As to claims 4 and 14, the rejection of claim 1 as listed above is incorporated herein. In addition Cheng-Fu discloses wherein the configuration information is included in the authorization message (Cheng; [0076]; [0090]).

As to claims 5 and 15, the rejection of claim 1 as listed above is incorporated herein. In addition Chaeng-Fu discloses wherein the determining of whether to accept the request from the second WTRU is based further on at least one of a QoS Class Identifier (QCI) or a 5G QoS indicator (SQT) associated with the radio link interface (Cheng; Provisional application; [0066] discloses QoS information for
the associated beare is QCI. Here Cheng is applied for the 1st alternative).

	As to claims 6 and 16, the rejection of claim 1 as listed above is incorporated herein. In addition Chaeng-Fu discloses wherein, based on the determination to reject the request from the second WTRU, the response sent to the second WTRU indicates a reason for the rejection (Fu; [0015]; [0025]) 

	As to claims 7 and 17, the rejection of claim 6 as listed above is incorporated herein. In addition Chaeng-Fu discloses wherein the reason indicates that the request has been rejected because of congestion at the first WTRU (Fu; [0025]; [0063] discloses bearer rate to be set up is greater than the AgMBR corresponds to congestion at the first WTRU).

	As to claims 9 and 19, the rejection of claim 1 as listed above is incorporated herein. In addition Chaeng-Fu discloses further comprising, based on a determination to accept the request from the second WTRU, releasing another connection between the first WTRU and a third WTRU (Fu; [0024]-[0025]). 

4.	Claim(s) 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S  Publication 2018/0234524 (Provisional application 62/457,783) to Cheng et al. (hereinafter Cheng) in view of U.S  Publication 2019/0141764 to Fu et al. (hereinafter Fu) ) in view of U.S  Publication 2010/002582 to Luft et al. (hereinafter Luft)

 		As to claims 8 and 18, Chaeng-Fu discloses of communication between relay station and remote stations. Cheng-Fu fails to disclose relay station broadcasts congestion information. However Luft discloses further comprising 
 		broadcasting a congestion flag (Luft; [0125] discloses relay station broadcast a congestion event signal.
 	It is obvious for a person of ordinary skilled in the art to combine the teachings before the effective filing date of the invention. One would be motivated to combine the teachings so that plurality of users can postpone their base station accesses based on the broadcasted information 

 5.	Claim(s) 10 and 20  is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S  Publication 2018/0234524 (Provisional application 62/457,783) to Cheng et al. (hereinafter Cheng) in view of U.S  Publication 2019/0141764 to Fu et al. (hereinafter Fu) ) in view of U.S  Publication 2019/0394816 (Provisional application 62/463,653) to Kim et al. (hereinafter Kim)

	 	As to claims 10 and 20, As to claims 8 and 18, Chaeng-Fu discloses of communication between relay station, remote stations and network. Cheng-Fu fails to disclose relay station receiving request from the remote station and then sending the request to the network.However Kim discloses further comprising 
 	upon receiving the request from the second WTRU, sending an inquiry to the network entity regarding the request (Kim; Provisional application; Page 53; Fig. Steps 0-2 shows and discloses relay UE receiving request from the remote UE at step 0 and then sending the request to the base station at step 2)   
. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
      
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAISAL CHOUDHURY whose telephone number is (571)270-3001. The examiner can normally be reached M-F 8AM-6P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 5712723905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/FAISAL CHOUDHURY/Primary Examiner, Art Unit 2478